At the trial, which was had at Guilford, on the last Circuit, before his Honor Judge SETTLE, it was admitted, that Joseph Gibson, the plaintiff, was the Chairman of the County Court of Guilford; and that the bridge had been destroyed by a freshet, within the time specified in the condition of the bond. But it was contended by the defendant, that he had never in fact executed the bond; and upon this point much testimony was introduced on both sides, which it is unnecessary to state. The jury, under the charge of his Honor, returned a verdict for the plaintiff, finding that the bond declared on was the act and deed of the defendant; that the conditions of the said bond had not been performed, but broken; that the penalty of the bond was six hundred dollars; and for the breaches thereof they assessed the plaintiff's damages to one hundred dollars; and upon this verdict a judgment was rendered accordingly. The defendant submitted a motion for a new trial, upon the ground that the evidence was insufficient to prove that the bond declared on had been executed by the defendant; but this being overruled, he then moved in arrest of judgment; which being also refused, he appealed.
— The objection, as to the sufficiency of the evidence to prove that the defendant executed the bond, has been abandoned. So likewise has the objection, as to the averment in the declaration, and proof thereof, that Gibson, the plaintiff, was Chairman of the County Court of Guilford. But the defendant insists on his motion in arrest of judgment; because the jury, in rendering their verdict, have said, "that the conditions of said bond have not been performed, but broken; and for the breaches thereof, assess the plaintiff's damages to the sum of one hundred dollars;" and have not stated in their verdict for what breaches they assessed the damages. The *Page 29 
answer is, we think, very plain. The breaches upon which the jury assessed the damages, must necessarily be all the particular breaches set out in the declaration. It is not necessary for the jury to particularize thebreaches, if they find all that is charged in the declaration to be true, as there stated. But if the jury should find some of the breaches stated in the declaration to be true, as there stated, and others not true, it would then be proper for the jury to particularize the breaches on which they assessed the damages. We think there is no ground for a new trial, or to arrest the judgment; and the same is affirmed.
PER CURIAM.                           Judgment affirmed.